NO. 12-10-00395-CR

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                    §

RICHARD RANDLE,                                           §     ORIGINAL PROCEEDING

RELATOR                                                   §

                                  MEMORANDUM OPINION
                                         PER CURIAM
         Relator Richard Randle filed a petition for writ of mandamus seeking an order directing
the trial court to rule on his “Motion for Reformation of Sentence.”            We have received
documentation showing that, on December 14, 2010, the trial court ruled on Relator’s motion.
Accordingly, his petition for writ of mandamus is now moot and is dismissed.
Opinion delivered December 22, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)